UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)
UNITED STATES OF AMERICA )
) Criminal No. 89-162-4 (RCL)
v. )
) , ,.
JAMES ANTONIO JONES, ) F  13 E w
Defendant. § ';AN  g gm
) @lerl< `U.S. Uistrici ana
Bar'ilcruptcv Courts
MEMORANDUM OPINION

Now before this Court is defendant James Antonio Jones’s Motion for Reconsideration
[131], asking the Court to reconsider its Memorandum and Order [129] denying Mr. Jones’s
Motion for a sentencing reduction pursuant to 18 U.S.C. § 3582(0)(2). Upon consideration of
defendant’s Motion [131], the entire record herein, the applicable law, and for the reasons set
forth below, defendant’s motion will be denied.
I. BACKGROUND

Defendant is no stranger to this Court, having made multiple attempts to appeal his
conviction and sentence. His story begins in December 1989 when, after a jury trial, the
defendant was convicted of conspiracy to violate narcotics laws in violation of 21 U.S.C. § 846.
The case involved the defendant’s participation in an extensive four-year drug conspiracy ring
run by co-defendant Rayful Edmond III, for which the defendant and 28 other co-defendants
were indicted. According to the Presentence Investigation Report ("PSR"), the defendant was a
supervisor and “enforcer." PSR 1111 33-34, Feb. 9, l990. His sentencing guidelines range was
calculated at 360 months to life based on a total offense level of 41 and a criminal history
category of lII. Ia'. 111 39-45. The total offense level reflected a base offense level of 36 and was

adjusted upward by two points because a firearm was present during the commission of the

offense, and the defendant received an additional three point upward adjustment for his role as a
manager or supervisor of a criminal activity that involved at least five participants. Id. jlj[ 39-40.
The Probation Office followed the United States Sentencing Guidelines ("U.S.S.G.") § 2Dl .4(a),
which at the time of the defendant’s sentencing directed calculation of the offense level as if the
object of the conspiracy were completed. The PSR accordingly calculated a base offense level of
36 for "Distribution of 150 kilograms of a mixture containing cocaine and l.5 kilograms of a
mixture containing cocaine base." Id. 11 38. The quantities were based on jury determinations.
Judge Charles R. Richey sentenced the defendant on February 15, 1990, to a term of
imprisonment of life.

The Court of Appeals subsequently vacated the defendant’s sentence and remanded for
resentencing. Judge Richey resentenced the defendant to a tenn of imprisonment of life on
September 5, l990. Judge Richey issued a memorandum opinion memorializing relevant
findings. United States v. Edmond, 746 F. Supp. 200 (D.D.C. 1990). He noted that many
defendants in the conspiracy objected to the quantity of cocaine used to calculate their base
offense levels, so he stressed the "inescapable conclusion that the conspiracy involved more than
fifty kilograms of cocaine." That quantity is the least amount of cocaine required to trigger a
base offense level of 36.

The defendant and his co-defendant filed motions to vacate under 28 U.S.C. § 2255,
alleging violations of Brady v. Maryland, 373 U.S. 83 (1963). Judge Richey denied the motions,
and the Court of Appeals for the D.C. Circuit affirmed United States v. Edmond, 52 F.3d l080
(D.C. Cir. l995). As to the defendant, the D.C. Circuit stated that he was found guilty of a
conspiracy involving "more than 5 kilograms of cocaine and more than 50 grams of cocaine

base." Ia'. at 1088. The Circuit Court vacated the sentences of four co-defendants and remanded

the cases for Judge Richey to make particularized findings for each co-defendant regarding the
quantities of narcotics for "which they may properly be held accountable" based on the
"reasonably foreseeable conduct of their co-conspirators." Id. at 1105-1106. The D.C. Circuit
subsequently vacated and remanded as to the defendant for the same purpose. Id. at 1113 (Per
Curz`am order of July 19, 1995).

Fol1owing remand, the defendant and the government reached an agreement regarding
resentencing pursuant to Fed. R. Crim. P. ll(e)(l)(C), the precursor to today’s Rule 1l(c)(l)(C).
The agreement lowered the base offense level applicable to the defendant to 34, which
corresponded to quantities of at least 15 kilograms but less than 50 kilograms of cocaine, and at
least 150 grams but less than 500 grams of crack. Sent. Agreement jj 1. ECF No. 84-6. The
agreement expressly stipulated that no "other aspects" of the sentencing were at issue, and the
Court understood these "other aspects" to include the sentencing enhancements Id. Those
enhancements produced a total offense level of 39 and a guidelines range for the defendant of a
term of imprisonment of 324 to 405 months. The agreement did not specify exact quantities of
narcotics and stated that "no other changes need be made in the presentence report." Judge
Richey resentenced the defendant on April 17, 1996, to a tenn of imprisonment of 393 months.

Defendant then filed a pro se motion to modify his sentence on August 10, 2001, and a
pro se "Memorandum of Issues" on April 29, 2002. See Oct. 3, 2008 Order, ECF No. 64. Those
motions sat dormant until the case was transferred to the undersigned Judge in May 2008. The
Court construed defendant’s "Memorandum of Issues" as a successive 28 U.S.C. § 2255 motion
and, finding that the Court had no jurisdiction, ordered that it be transferred to the Court of

Appeals. Mem. Op. 1~2, Oct. 27, 2009, ECF No. 91. In an unpublished per curiam Order, the

Court of Appeals denied defendant’s motion for leave to file a successive § 2255 motion. Order
1, Apr. 9, 2010, PACER No. 1239183.

The defendant then filed his first motion for a sentencing reduction on December 15,
2010, following the United States Sentencing Commission’s adoption of retroactive amendments
to the crack cocaine guidelines, U.S.S.G. App. C, Amend. 706, 711 (2007). Mot. Retroactive
Application 1, ECF No. 98. The Court denied the motion. Order 1, Dec. 15, 2010, ECF No. 99.
The Court determined that, because the defendant’s sentence was based on his Rule ll(c)(l)(C)
plea agreement and not the sentencing guidelines, he was ineligible for relief under 18 U.S.C. §
3582(c)(2). The defendant filed a notice of appeal. After this Court’s ruling, the Supreme Court
decided Freeman v. United States, 131 S. Ct. 2685 (2011), which held that some sentences
conducted pursuant to Rule ll(c)(l)(C) agreements fall within § 3582(c)(2)’s purview. ln the
defendant’s case, the government conceded that the defendant’s sentence fell within the type of
Rule ll(c)(l)(C) sentence that Freeman found eligible for § 3582(c)(2) relief. The Court of
Appeals therefore reversed this Court’s order and remanded for further proceedings.

The United States Sentencing Commission promulgated a temporary amendment to the
sentencing guidelines lowering the guidelines ranges for crack offenses on October 15, 2010, and
re-promulgated the amendment as permanent on April 6, 2011. U.S,S.G. App. C, Amend. 750
(Supp. 2011). The amendment became effective on November 1, 2011. The Commission voted
to give that change retroactive effect on June 30, 201l. Following the D.C. Circuit’s remand of
the defendant’s case, the defendant filed a new motion for a sentence reduction under the newly
applicable guidelines ranges. 2d Mot. Retroactive Application l, Jan. 3, 20l2, ECF No. 123.
The Court noted that the defendant’s 1996 sentencing agreement made him responsible for at

least 15 kilograms but less than 50 kilograms of cocaine, and at least 150 grams but less than 500

grams of cocaine base (crack). Mem. & Order 4, Jul. 9, 2012, ECF No. 129. To calculate the
appropriate U.S.S.G. range when multiple drug types are involved, the Court first converts each
drug into its marijuana equivalency based on the U.S.S.G.’s Marijuana Equivalency Table and
then adds the different amounts in order to calculate the total marijuana equivalency. U.S.S.G. §
2D1.1, Application Notes 7-8; see also United States v. Garrell, 959 F.2d 1005, 1008 (D.C. Cir.
l992). The guidelines range is calculated based on this total. Id. The Court determined that the
defendant was responsible for 3,362.651 kilograms of marijuana, which placed the defendant at a
base offense level of 34_the same base offense level reflected in his 1996 sentencing
agreement. Mem. & Order 5. When combined with his sentencing enhancements and taking
account of his Criminal History Category of III, the defendant’s guideline range remained at 324
to 405 months. Id. Therefore, the Court determined that the defendant was ineligible for a
sentencing reduction because his guidelines sentencing range had not changed. Id. Unhappy
with the Court’s decision, defendant filed the instant motion asking the Court to reconsider its
decision. Mot. Recon. 1, Aug. 9, 2012, ECF No. 131.
III. LEGAL STANDARD

Although not expressly authorized by the Federal Rules of Criminal Prooedure, motions
for reconsideration are allowed in criminal cases. United States v. Rr)llins, 607 F.3d 500, 502
(7th Cir. 2010). This is because courts should have the opportunity "to correct their own alleged
errors." United States v. Dz`eter, 429 U.S. 6, 8 (1976). However, at least two circuits have held
that a motion for reconsideration after the denial of a § 3582(0)(2) motion must be brought
within the time for appeal under Federal Rule of Appellate Procedure 4(b), that is within 14 days

after the entry of either the judgment or the order being appealed. United States v, Randall, 666

1 The Court has recalculated the amounts and found the total to be 3,535.65 kilograms. However, the Court’s
original error was harmless and the new calculation in no way affects the Courts original reasoning.

5

F.3d 1238, 1242 (l0th Cir. 2011); United States v. Rea'a', 630 F.3d 649, 650 (7th Cir. 2011); see
also F. R. App. P. 4(b). But motions for reconsideration in this context are clearly disfavored.
See United States v. Gooa'wyn, 596 F.3d 233, 236 (4th Cir. 2010) (determining that no provision
exists for reconsideration of § 3582(0)(2) motions); United States v. Aguirre, 214 F.3d 1122,
1124 (9th Cir. 2000) ("While district courts generally have ‘inherent authority’ to decide motions
for reconsideration and rehearing of orders in criminal proceedings, [§ 3582] expressly limits the
court’s authority in sentencing."). This Court believes that it has the inherent authority to decide
a motion for reconsideration of denial of a § 3582(c)(2) motion, but agrees with the Seventh and
Tenth Circuits that such a motion must be filed within the time for appeal under the Federal
Rules of Appellate Procedure 4(b). See Randall, 666 F.3d at 1242; Reda', 630 F.3d at 650.
Defendant, here, filed his motion more than two weeks after the expiration of his time for
appeal.z This fact alone is sufficient for the Court to deny defendant’s motion. However, for the
sake of clarity, the Court will address the arguments raised in the defendant’s Motion for
Reconsideration.
IV. ANALYSIS

Defendant argues that this Court’s reliance on the marijuana equivalency table in its
original Memorandum and Opinion was in error in light of United States v. Molina, which, the
defendant argues, provides a "doctrine" under which the Court would be justified in ignoring the
drug quantity tables. Mot. Recons. 3 & n.2 (citing 541 F. Supp. 2d 530 (E.D.N.Y. 2008)). The
Court has examined Molina and can find no such doctrine.?’ While M0lina does state in dicta

that, given the circumstances of that case, the marijuana equivalency table produced an unjust

2 The Court’s decision was filed on July 9, 2012, and the defendant’s Motion for Reconsideration was filed on
August 9, 2012.

3 Even if Molina stood for such a proposition, Molz`na ’s weight is merely persuasive, not controlling, as Molina was
not only decided by a district court, but one outside of this circuit.

6

result, it is unclear from the opinion whether the Court actually applied the equivalency table or
ignored it. Molina, 541 F. Supp. 2d at 534. What’s more, the defendant cites two other cases in
support of the alleged "Molina doctrine," both of which undermine rather than buttress the
defendant’s argument. In United States v. Woods, the Seventh Circuit explained that the United
States Sentencing Commission issued amendments 715 and 716 in response to sentencing
anomalies pointed out in Molz`na and corrected some of the problems in applying the retroactive
reduction to offenses involving multiple drug types. 581 F.3d 531, 537 (7th Cir. 2009). And in
United States v. Toran, the Court simply went into more detail in explaining how Amendment
715 corrected the anomalies created by Amendment 706. CR 3:07-00217, 2011 U.S. Dist. Lexis
42970, *1, *2-*4 (S.D.W. Va. 2011).

Defendant also points to United States v. Miller to support his request for a sentencing
reduction. Mot. Recons. 4 (citing 4:89-CR-120 (JMR), 2010 U.S. Dist. LEXIS 79763, *1 (D.
Minn. 2010)). 1n ]\/Iz`ller, the court reduced a mandatory-minimum life sentence for a career
offender on the basis that "the offense conduct level was a dominant factor in the actual decision
to find the career offender category and statutory life sentence applicable." Ia'. at *4. However,
Mz`ller is non-binding authority and is contrary to precedent even in that circuit. See United
States v. Forman, 553 F.3d 585, 589-90 (7th Cir. 2009).4 As Mz'ller itself notes, the case stands
as "a singular and unique exception." 2010 U.S. Dist. LEXIS 79763 at *4.

Lastly, the defendant avers that the Court "overlooked" factors set forth in 18 U.S.C. §

3553 before denying his motion. Mot. Recons. 5. Section 3582(c)(2) creates a two-step inquiry:

4 While the Court declines to follow the holding and analysis in Mz`ller, the Court does feel that the sentiment
expressed by the court in Miller-that certain mandatory minimum sentences, especially those that are later reduced
but the benefits of such reductions do not redound to previously sentenced defendants because Congress did not
expressly provide for such retroactivity-at times, produces unjust results. However, such decisions are expressly
left to the political branches of our govemment. The Court is bound by law and precedent and the precedent in this
Circuit does not allow the Court to resentence the defendant.

7

the Court must first determine whether a sentencing reduction is authorized and only then may
the Court "consider whether the authorized reduction is warranted, either in whole or in part,
according to the factors set forth in § 3553(a)." Dillon v. United States, 130 S. Ct. 2683, 2691
(2010). The Court determined that the defendant was not eligible for a sentencing reduction
because his sentence was not based on a guidelines range that had subsequently been lowered.
Mem. & Order 5. Therefore, the Court did not overlook the factors set out by § 3553(a) because
the Court determined that no sentencing reduction was authorized by § 3582(c)(2).

The law is clear: unless defendant can show that the Sentencing Commission lowered the
sentencing range under which defendant was sentenced, this Court lacked subject-matter
jurisdiction to consider the reduction request under § 3582(c)(2). See 18 U.S.C. § 3582(c)(2);
Forman, 553 F.3d at 588. As explained in the Court’s previous opinion, the defendant’s
sentencing range was not lowered by U.S.S.G. Amendment 750. Therefore, this Court has no
power to modify his sentence.

V. CONCLUSION

Defendant filed his motion more than two weeks after the deadline for appealing or
requesting reconsideration of this Court’s Order denying his § 3582(c)(2) motion. Because
defendant’s filing was time-barred, the defendant’s motion will be denied. Even if he had filed
within the time limit, his arguments are without merit.

A separate Order consistent with this Memorandum Opinion shall issue this date.

Signed by Royce C. Lamberth, Chief Judge, on January 9, 2013.